Case 2:19-cv-00226-CMR Document 9-2 Filed 03/29/19 Page 1of 3

REDACTED

From: Gerard Maddrey <gerard,maddray@ elitepremlerproperties.com>

Date: Friday, May 19, 2017 at 8:58 AM

To: Scott Korn <skorn@bengalgrp.com>

Subject: Fwd: CMA Clarification Requested: 1233 MEADOWBANK RO, VILLANOVA, PA, 19085 {Property ID:
22715508} .

| don't have the actual report showing the 1,19 but the emall below Is what they sent me to change it to the
current. Plaase do not share this emall with anyone. This is for your information only, | couid (ose my license. Thanks

Gerard Maddrey
BPO Specialist

Elite Premier Properties
(218) 586-1063 Phone
Email: gerard. macdrey@elitepramlerproperties.com
Website: www. slltepremieroroparties.com
EXHIBIT

B.

 

 

 

 

 
Case 2:19-cv-00226-CMR Document 9-2 Filed 03/29/19 Page 2 of 3

 

 

Confidentiality Notice: The information contained in this amali is for tha exclusive use of Its Intended reciplent(s) and may contain
confidential and privileged Information. IF yGU are hot the intended recipient, you are not permitted to read, disclose, reproduce,
distribute, use or take any action In rellance “PON thls message and any attachments. We request that you promptly notify the sender,
immediately delete this message and any attachments from your computer, and cestroy any coples of this Information.

 

 

Equal Housing Gpportunity |

menace Forwarded message --------

From: Clear Capital Vendor Support <supports @clearcanital.com>

Date: Mon, May 15, 2017 at 12:44 PM

Subject: CMA Clarifleation Requested: 1233 MEADOWBANK RD, VILLANOVA, PA, 19085 (Property ID: 22715508)
To: gerard. maddrev@elltereo.com, gc@elltereo.com

Hello Gerard,

Please don't reply to this automatically generated email, We find that clicking the link below results In fewer clarification
requests and fester overall processing time for all involved parties:

This clarification is regarding the property at 1233 MEADOWBANK RD tn VILLANOVA (Property IB; 22715508),
Please note, your completed clarification request Is cue at 1:44 PM PT on 05/15/2017,

The Clartfication Request is:
"Thanks for the report! Before we deliver this report to the customer can you please address the following:

1) This customer requires comps to have sold within the last 12 months, {C,R. 1D #500012}

2) It appears the price conclusion is a near average of the wide sold comp price range. The price should falf in line with
the most supporting sold comp, within reason. (C.R. ID #500004}

3} Please review these additional sales. if they are good indicators of value, please Include them In your report, If they
are not, provide a detailed explanation an each as to why they are not a good Indicator of value (regardless of sale
date):

*1216 Valley Rd, Villanova, PA 19085 ($1,420,000: 11/07/2016) - similar characteristics, 0.5 miles from the subject —

If you have any questions abaut this request please feel free to call us at (530) 582-5011 option 2 for Quality Assurance
Support or initiate a Live Chat,

Thank you for your tlme and effort on this report] - {C.R. ID #899009}
2

 

 

 

 

 

 

 
Case 2:19-cv-00226-CMR Document 9-2 Filed 03/29/19 Page 3 of 3

Once you have responded please re-submit the CMA by selecting the 'Submit' button,

if you have any questions, please contact our Vendor Support Team:

Email: supports @clearcapital.com
Phone: $30-582-5011, option 2

 

Thank you for being a valuable part of Clear Capital!

 

Sr een eRe re ee

This message was automatically generated by the Clear Capital System.

 

NOTICE; This e-mail and any files trangmitted with if may contain confidential
information, and are intended solely for the use of the individual or entity ta whom they
are addressed,

Any retransmission, dissemination or other uge of this email information by persons other
than the intended recipient or entity is prohibited. If you have received this e-mail in
Grror, then please contact the sander by return e-mail and delete the material/contents
from your system, Thank you,

 

 

 

 

 
